DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 15, filed 07/15/2022, with respect to claims 5-6, 20 have been fully considered and are persuasive.  The objection of claims 5-6, 20 has been withdrawn. 
Applicant’s arguments, see pages 15-16, filed 07/15/2022, with respect to claims 3, 5, 8, 10, 16-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3, 5, 8, 10, 16-17 has been withdrawn. 
Applicant’s arguments, see page 14, filed 07/15/2022, with respect to claim 20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 20 has been withdrawn. 
Applicant’s arguments, see pages 14-15, filed 07/15/2022, with respect to claims 1-2, 8-10, 12-13, 18, 20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-2, 8-10, 12-13, 18, 20 has been withdrawn. 
Applicant’s arguments, see pages 14-15, filed 07/15/2022, with respect to claims 3, 7, 11, 14, 17, 19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 3, 7, 11, 14, 17, 19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-12, 14 and 16-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469